DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Lasserre teaches “when the first parameter indicates a first value, (i) selecting a group from N groups according to occupancy states of neighboring nodes neighboring the current node and located inside or outside a parent node of the current node, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected context; and when the first parameter indicates a second value different from the first value, (i) selecting a group from M groups according to the occupancy states of neighboring nodes neighboring the current node and located inside a parent node of the current node, M being an integer different from N, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected contexts.”
In response, the examiner respectfully disagrees.  Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre et al. (US 2021/0192797 A1).
 Consider claim 9, Lasserre teaches a three-dimensional data decoding method, comprising: obtaining an n-ary tree structure of three-dimensional points included in three-dimensional data, n being an integer greater than or equal to 2 ([0070] – [0075].  Reference is now made to FIG. 13, which shows, in flowchart form, one example method 600 for decoding a bitstream of encoded point cloud data. In operation 602, the decoder selects one of the probability distributions based on occupancy information from one or more nodes near the current node. As described above, the occupancy information may be a parent pattern from the parent node to the current node, i.e. occupancy of the current node and its siblings, or it may be occupancy of neighbouring nodes to the current node, which may include some of the sibling   In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0102].  See also [0100] – [0101] and Fig. 12); obtaining a first parameter (Reference is now made to FIG. 13, which shows, in flowchart form, one example method 600 for decoding a bitstream of encoded point cloud data. In operation 602, the decoder selects one of the probability distributions based on occupancy information from one or more nodes near the current node. As described above, the occupancy information may be a parent pattern from the parent node to the current node, i.e. occupancy of the current node and its siblings, or it may be occupancy of neighbouring nodes to the current node, which may include some of the sibling nodes. Other or additional occupancy information may be used in some when the first parameter indicates a first value, (i) selecting a group from N groups according to occupancy states of neighboring nodes neighboring the current node and located inside or outside a parent node of the current node, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic decoding on information of the current node using the selected context (Initially, this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that when the first parameter indicates a first value needs to be satisfied to trigger the performance of contingent steps ((i) selecting a group from N groups…, (ii) selecting contexts…, and (iii) performing arithmetic….) Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.

Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, the current node 502 has a parent node (not numbered).  The group of probability distributions from the 63 distributions and from NC=0 probability distribution are located inside the parent node of the current node 502.
The point cloud decoder includes an entropy decoder using the same context model used by the encoder.  [0072]); and when the first parameter indicates a second value different from the first value, (i) selecting a group from M groups according to the occupancy states of neighboring nodes neighboring the current node and located inside a parent node of the current node, M being an integer different from N, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic decoding on information of the current node using the selected contexts (Initially, this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, the current node 502 has a parent node (not numbered).  The group of probability distributions from the 63 distributions and from NC=0 probability distribution are located inside the parent node of the current node 502.
The point cloud decoder includes an entropy decoder using the same context model used by the encoder.  [0072]).
Consider claim 10, Lasserre teaches the three-dimensional data decoding method, wherein N is greater than M (FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration 
Consider claim 18, Lasserre teaches a three-dimensional data decoding device that decodes three-dimensional points each including attribute information, the three-dimensional data decoding device comprising: a processor ([0042]); and memory ([0042]), wherein using the memory, the processor: obtaining an n-ary tree structure of three-dimensional points included in three-dimensional data, n being an integer greater than or equal to 2 ([0070] – [0075].  Reference is now made to FIG. 13, which shows, in flowchart form, one example method 600 for decoding a bitstream of encoded point cloud data. In operation 602, the decoder selects one of the probability distributions based on occupancy information from one or more nodes near the current node. As described above, the occupancy information may be a parent pattern from the parent node to the current node, i.e. occupancy of the current node and its siblings, or it may be occupancy of neighbouring nodes to the current node, which may include some of the sibling nodes. Other or additional occupancy information may be used in some implementations. Once the probability distribution has been selected then in operation 604 the decoder entropy decodes a portion of the bitstream using the selected probability distribution to reconstruct the occupancy pattern for the current node. The occupancy pattern is used by the decoder in reconstructing the tree so as to reconstruct the encoded point cloud data. Once the point cloud data is decoded, it may be output from the decoder for use, such as for rendering a view, segmentation/classification, or other applications.  [0103] – [0105].  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If ; obtaining a first parameter (Reference is now made to FIG. 13, which shows, in flowchart form, one example method 600 for decoding a bitstream of encoded point cloud data. In operation 602, the decoder selects one of the probability distributions based on occupancy information from one or more nodes near the current node. As described above, the occupancy information may be a parent pattern from the parent node to the current node, i.e. occupancy of the current node and its siblings, or it may be occupancy of neighbouring nodes to the current node, which may include some of the sibling nodes. Other or additional occupancy information may be used in some implementations. Once the probability distribution has been selected then in operation 604 the decoder entropy decodes a portion of the bitstream using the selected probability distribution to reconstruct the occupancy pattern for the current node. The occupancy pattern is used by the decoder in reconstructing the tree so as to reconstruct the encoded point cloud data. Once the point cloud data is decoded, it may be output from the decoder for use, such as for rendering a view, segmentation/classification, or other applications.  [0103] – [0105].  See also [0100]); when the first parameter indicates a first value, (i) selecting a group from N groups according to occupancy states of neighboring nodes neighboring the current node and located inside or outside a parent node of the current node, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic decoding on information of the current node using the selected context (Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, the current node 502 has a parent node (not numbered).  The group of probability distributions from the 63 distributions and from NC=0 probability distribution are located inside the parent node of the current node 502.
The point cloud decoder includes an entropy decoder using the same context model used by the encoder.  [0072]); and when the first parameter indicates a second value different from the first value, (i) selecting a group from M groups according to the occupancy states of neighboring nodes neighboring the current node and located inside a parent node of the current node, M being an integer different from N, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected contexts (Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, 
The point cloud decoder includes an entropy decoder using the same context model used by the encoder.  [0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre et al. (US 2021/0192797 A1) in view of Mammou et al. (US 2019/0081638 A1).
Consider claim 1, Lasserre teaches a three-dimensional data encoding method, comprising: generating an n-ary tree structure of three-dimensional points included in three-dimensional data, n being an integer greater than or equal to 2 ([0056] and [0070]); when the first parameter indicates a first value, (i) selecting a group from N groups according to occupancy states of neighboring nodes neighboring the current node and located inside or outside a parent node of the current node, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected context (Initially, this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that when the first parameter indicates a first value needs to be satisfied to trigger the performance of contingent steps ((i) selecting a group from N groups…, (ii) selecting contexts…, and (iii) performing arithmetic….) Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability 
The entropy encoder may encode the sequence of bits using a context model that specifies probabilities for coding bits based on a context determination by the entropy encoder.  The context model may be adaptively updated after coding of each bit or defined set of bits.  The entropy encoder may be a binary arithmetic encoder.  [0069]); and when the first parameter indicates a second value different from the first value, (i) selecting a group from M groups according to the occupancy states of neighboring nodes neighboring the current node and located inside a parent node of the current node, M being an integer different from N, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected contexts (Initially, this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that when the first parameter indicates a second value needs to be satisfied to trigger the performance of contingent steps ((i) selecting a group from N groups…, (ii) selecting contexts…, and (iii) performing arithmetic….) Thus, this limitation is a contingent limitation.  Therefore, the 
However, in the interest of compact prosecution, evidence for teaching this step has been provided.
Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, the current node 502 has a parent node (not numbered).  The group of probability distributions from the 63 distributions and from NC=0 probability distribution are located inside the parent node of the current node 502.
The entropy encoder may encode the sequence of bits using a context model that specifies probabilities for coding bits based on a context determination by the entropy encoder.  The context model may be adaptively updated after coding of each bit or defined set of bits.  The entropy encoder may be a binary arithmetic encoder.  [0069]).
However, Lasserre does not explicitly teach encoding the first parameter.
Mammou teaches encoding the first parameter ([0294] – [0305]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 2, Lasserre teaches the three-dimensional data encoding method, wherein N is greater than M (FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further 
Consider claim 17, Lasserre teaches a three-dimensional data encoding device that encodes three-dimensional points each including attribute information, the three-dimensional data encoding device comprising: a processor ([0042]); and memory ([0042]), wherein using the memory ([0042]), the processor: generating an n-ary tree structure of three-dimensional points included in three-dimensional data, n being an integer greater than or equal to 2 ([0056] and [0070]); when the first parameter indicates a first value, (i) selecting a group from N groups according to occupancy states of neighboring nodes neighboring the current node and located inside or outside a parent node of the current node, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected context (Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, 
The entropy encoder may encode the sequence of bits using a context model that specifies probabilities for coding bits based on a context determination by the entropy encoder.  The context model may be adaptively updated after coding of each bit or defined set of bits.  The entropy encoder may be a binary arithmetic encoder.  [0069]); and when the first parameter indicates a second value different from the first value, (i) selecting a group from M groups according to the occupancy states of neighboring nodes neighboring the current node and located inside a parent node of the current node, M being an integer different from N, (ii) selecting contexts based on the selected group, and (iii) performing arithmetic encoding on information of the current node using the selected contexts (Initially, this limitation is a contingent limitation.  “When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.’”  See MPEP 2111.04(II).  Here, the step at issue recites the condition that when the first parameter indicates a second value needs to be satisfied to trigger the performance of contingent steps ((i) selecting a group from N groups…, (ii) selecting contexts…, and (iii) performing arithmetic….) Thus, this limitation is a contingent limitation.  Therefore, the examiner does not need to present evidence for teaching the step that is not required to be performed under a broadest reasonable interpretation of the claim.

Lasserre teaches FIG. 12 shows an illustrative embodiment of a process 500 of point cloud entropy encoding using neighbour-configuration-dependent context. This example assumes the definition of neighbour and neighbour configuration numbering used above in connection with FIG. 9. This example also presumes that each neighbour configuration has a dedicated probability distribution, meaning there are 64 different probability distributions. A current node 502 has an occupancy pattern 504 to be encoded. The probability distribution is selected based on the neighbouring nodes to the current node 502. That is, the neighbour configuration NC in [0, 63] is found and used to select the associated probability distribution.  It will be appreciated that in some embodiments, neighbour configurations may be grouped such that more than one neighbour configuration uses the same probability distribution based on similarities in the patterns. In some embodiments, the process may use a different arrangement of neighbours for contextualisation (selection) of the distributions. Additional neighbours may be added such as the eight neighbours diagonally adjacent on all three axes, or the twelve diagonally adjacent on two axes. Embodiments that avoid particular neighbours may also be used, for example to avoid using neighbours that introduce additional dependencies in a depth-first scan, or only introduce dependencies on particular axes so as to reduce codec state for large trees.  In this example, the case of NC=0 is handled in a specific manner. If there are no neighbours that are occupied, it may indicate that the current node 502 is isolated. Accordingly, the process 500 further checks how many of the child nodes to the current node 502 are occupied. If only one child node is occupied, i.e. NumberOccupied (NO) is equal to 1, then a flag is encoded indicating that a single child node is occupied and the index to the node is coded using 3 bits. If more than one child node is occupied, then the process 500 uses the NC=0 probability distribution for coding the occupancy pattern.  [0100] – [0102].  A probability distribution is considered to be a table.  When NC > 0, a probability distribution is selected from the 63 distributions as shown in Fig. 12.  When NC = 0, a probability distribution is selected from the NC=0 probability distribution as shown in Fig. 12.  See also [0069] – [0070], [0076], [0111], and Fig. 12.  Furthermore, as illustrated in Fig. 12, the current node 502 has a parent node (not numbered).  The group of probability distributions from the 63 distributions and from NC=0 probability distribution are located inside the parent node of the current node 502.
The entropy encoder may encode the sequence of bits using a context model that specifies probabilities for coding bits based on a context determination by the entropy encoder.  The context model may be adaptively updated after coding of each bit or defined set of bits.  The entropy encoder may be a binary arithmetic encoder.  [0069]).
However, Lasserre does not explicitly teach encoding the first parameter.
Mammou teaches encoding the first parameter ([0294] – [0305]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of encoding the first parameter because such incorporation would reduce the number of encoding contexts to a lower number of contexts.  [0294].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486